EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Robbie Harmer, on September 1, 2021.
The application has been amended as follows: 
Claim 1 is amended to recite:
An assembly comprising:
a vibration damper; 
an add-on part; 
wherein the vibration damper comprises a contact region on which the add-on part is configured to rest and wherein the contact region is configured to receive a force transmitted thereon; and
wherein a welding element is mechanically connected to the add-on part and welded to the contact region;
the contact region and the welding element comprising the same material or weldable material partners, and 
wherein the add-on part and the contact region are formed from dissimilar and not mutually weldable materials,
wherein the contact region comprises a receptacle for welding material,
wherein a first surface of the contact region that is welded to the welding element protrudes longitudinally farther away from a remainder of the vibration damper than a second surface of the contact region that is in contact with the add-on part.

Claim 32 is cancelled.

Claim 36 is amended to recite:
  An assembly comprising:
an add-on part; 
a vibration damper that extends along a longitudinal axis and comprises a contact region that mates with the add-on part; and
a welding element that is mechanically connected to the add-on part and is welded to the contact region of the vibration damper along a plane that is orthogonal to the longitudinal axis, 
wherein the contact region comprises an opening that is recessed from the plane, with a base of the vibration damper forming a base of the opening, wherein the contact region and the welding element comprise the same material or weldable material partners, wherein the add-on part and the contact region are formed from dissimilar and not mutually weldable materials,
wherein a first surface of the contact region that is welded to the welding element at the plane protrudes longitudinally farther away from a remainder of the vibration damper than a second surface of the contact region that is in contact with the add-on part.

Claim 39 is amended to recite:
39.   An assembly comprising:
an add-on part; 
a vibration damper that extends along a longitudinal axis and comprises a contact region that mates with the add-on part along a first plane; and
a welding element that is mechanically connected to the add-on part and is welded to the contact region of the vibration damper along a second plane that is orthogonal to the longitudinal axis, with the first and second planes being longitudinally spaced apart, with the second plane being disposed longitudinally farther away from a remainder of the vibration damper than the first plane, 
wherein the contact region and the welding element comprise the same material or weldable material partners, wherein the add-on part and the contact region are formed from dissimilar and not mutually weldable materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 1, 2021